

EXHIBIT 10.1


ARCADIA RESOURCES, INC.


BOARD OF DIRECTOR COMPENSATION FOR OCTOBER 1, 2007 TO
SEPTEMBER 30, 2008, APPROVED NOVEMBER 7, 2007


Annual Board Retainer (per Director)
$25,000
Annual Committee Chair Retainers:
--Audit Committee Chair
--Compensation Committee Chair
--Nominating and Governance Committee Chair
 
$15,000
$10,000
$10,000
Annual Audit Committee Member Retainer (per Committee Member)
$5,000
Annual Fee for Board and Committee Meeting Attendance (per Director)
$22,500



The above-referenced compensation arrangements are for outside non-employed
directors only. All compensation is payable in options to purchase shares of the
Company’s common stock, with the number of options determined by the
Black-Scholes or other modeling technique. Options vest quarterly and are
subject to forfeiture per existing director compensation agreements. The total
annual fee for Board and Committee meeting attendance may be lower for certain
directors depending on committee assignments and includes $5,000 for attendance
at additional meetings of the outside directors before October 1, 2007.